Exhibit 10.1
EXECUTION COPY
AMENDMENT NO. 3
TO
RECEIVABLES PURCHASE AGREEMENT
          THIS AMENDMENT NO. 3 TO RECEIVABLES PURCHASE AGREEMENT (this
“Amendment”), dated as of August 17, 2009, is entered into among HBI RECEIVABLES
LLC, as seller (“Seller”), HANESBRANDS INC., in its capacity as servicer (in
such capacity, the “Servicer”), the Committed Purchasers party hereto, the
Conduit Purchasers party hereto, the Managing Agents party hereto, and HSBC
SECURITIES (USA) INC. (“HSBC”), as assignee of JPMORGAN CHASE BANK, N.A., as
agent (in such capacity, the “Agent”). Capitalized terms used herein without
definition shall have the meanings ascribed thereto in the “Purchase Agreement”
referred to below.
PRELIMINARY STATEMENTS
          A. Reference is made to that certain Receivables Purchase Agreement
dated as of November 27, 2007 among Seller, Servicer, the Committed Purchasers,
the Conduit Purchasers and the Agent (as amended prior to the date hereof and as
the same may be further amended, restated, supplemented or modified from time to
time, the “Purchase Agreement”).
          B. For good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto have agreed to amend certain
provisions of the Purchase Agreement upon the terms and conditions set forth
herein.
     SECTION 1. Amendment. Subject to the satisfaction of the conditions
precedent set forth in Section 3 hereof, the parties hereto hereby agree to
amend the Purchase Agreement as follows:
     (a) Exhibit I to the Purchase Agreement is hereby amended to delete the
definitions of “Default Ratio” and “Loss-to-Liquidation Ratio” and replace them
with the following:
     "Default Ratio” means, at any time, a percentage equal to (i) the sum of
(a) the aggregate Outstanding Balance of all Receivables that became Charged-Off
Receivables (other than the Charged-Off Receivables as described in clause
(i) of the definition thereof) during the most recently ended Calendar Month
that were less than 61 days past the original due date and (b) the aggregate
Outstanding Balance of all Receivables as to which (A) any payment, or part
thereof, remains unpaid for 61 days to 90 days past the original due date as of
the last day of such Calendar Month and (B) did not become Charged-Off
Receivables (other than the Charged-Off Receivables as described in clause (i)
of the definition thereof) prior to the day that was 61 days past the original
due date, divided by (ii) the aggregate Original Balance of all Receivables
generated by Originator during the Calendar Month ending three (3) Calendar
Months prior to such Calendar Month.

 



--------------------------------------------------------------------------------



 



     "Loss-to-Liquidation Ratio” means, at any time, a percentage equal to
(i) the sum of (A) the aggregate Outstanding Balance of all Receivables that
became Charged-Off Receivables (other than the Charged-Off Receivables as
described in clause (i) of the definition thereof) during the most recently
ended Calendar Month that were not also Delinquent Receivables as of the date
that such Receivables became Charged-Off Receivables (other than the Charged-Off
Receivables as described in clause (i) of the definition thereof) and (B) the
aggregate Outstanding Balance of all Delinquent Receivables that were not also
Defaulted Receivables as of the last day of such Calendar Month divided by (ii)
the aggregate amount of Collections during such Calendar Month.
     SECTION 2. Representations and Warranties. Each of the Seller and the
Servicer hereby represents and warrants to each of the other parties hereto, as
to itself that:
     (a) It has all necessary corporate or company power and authority to
execute and deliver this Amendment and to perform its obligations under the
Purchase Agreement as amended hereby, the execution and delivery of this
Amendment and the performance of its obligations under the Purchase Agreement as
amended hereby has been duly authorized by all necessary corporate or company
action on its part and this Amendment constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
     (b) On the date hereof, before and after giving effect to this Amendment,
(i) no Amortization Event or Potential Amortization Event has occurred and is
continuing and (ii) the aggregate Purchaser Interests do not exceed 100%.
     SECTION 3. Conditions Precedent; Retroactive Effect. This Amendment shall
become effective on the first Business Day (the “Effective Date”) on which the
Agent or its counsel has received five (5) counterpart signature pages to each
of this Amendment executed by each of the parties hereto. Notwithstanding
anything to the contrary herein or in the Purchase Agreement, once this
Amendment becomes effective, it shall be deemed effective as of November 27,
2007, and, for all purposes and for all periods from and after November 27,
2007, the terms “Default Ratio” and “Loss-to-Liquidation Ratio” shall be deemed
to have been accurately calculated to the extent calculated as set forth herein.
     SECTION 4. Reference to and Effect on the Transaction Documents.
     (a) Upon the effectiveness of this Amendment, (i) each reference in the
Purchase Agreement to “this Receivables Purchase Agreement”, “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import shall mean and be a
reference to the Purchase Agreement as amended or otherwise modified hereby, and
(ii) each reference to the Purchase Agreement in any other Transaction Document
or any other document, instrument or agreement executed and/or delivered in
connection therewith,

2



--------------------------------------------------------------------------------



 



shall mean and be a reference to the Purchase Agreement as amended or otherwise
modified hereby.
     (b) Except as specifically amended, terminated or otherwise modified above,
the terms and conditions of the Purchase Agreement, of all other Transaction
Documents and any other documents, instruments and agreements executed and/or
delivered in connection therewith, shall remain in full force and effect and are
hereby ratified and confirmed.
     (c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent or any Purchaser
under the Purchase Agreement or any other Transaction Document or any other
document, instrument or agreement executed in connection therewith, nor
constitute a waiver of any provision contained therein.
     SECTION 5. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or other electronic format shall be effective as delivery
of a manually executed counterpart of this Amendment.
     SECTION 6. Governing Law. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
NEW YORK.
     SECTION 7. Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
     SECTION 8. Fees and Expenses. Seller hereby confirms its agreement to pay
on demand all reasonable costs and expenses of the Agent, the Managing Agents or
Purchasers in connection with the preparation, execution and delivery of this
Amendment and any of the other instruments, documents and agreements to be
executed and/or delivered in connection herewith, including, without limitation,
the reasonable fees and out-of-pocket expenses of counsel to the Agent or
Purchasers with respect thereto.
[Remainder of Page Deliberately Left Blank]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed by their respective officers as of the date first above
written.

         
 
  HBI RECEIVABLES LLC
 
       
 
  By:   /s/ Richard D. Moss
 
       
 
      Name: Richard D. Moss
Title: President and Chief Executive Officer
 
       
 
  HANESBRANDS INC., as Servicer
 
       
 
  By:   /s/ Richard D. Moss
 
       
 
      Name: Richard D. Moss
Title:   Senior Vice President and Treasurer

Signature Page
to
Amendment No. 3 to RPA





--------------------------------------------------------------------------------



 



         
 
  BRYANT PARK FUNDING LLC, as a Conduit Purchaser
 
       
 
  By:   /s/ Damian A. Perez
 
       
 
      Name: Damian A. Perez
Title:   Vice President
 
       
 
  HSBC SECURITIES (USA) Inc., as a Managing Agent
and Agent
 
       
 
  By:   /s/ Suzanna Baird
 
       
 
      Name: Suzanna Baird
Title:   Vice President
 
       
 
  HSBC BANK USA, NATIONAL ASSOCIATION, as a
Committed Purchaser
 
       
 
  By:   /s/ Catherine Dong
 
       
 
      Name: Catherine Dong
Title:   ID #15811

Signature Page
to
Amendment No. 3 to RPA





--------------------------------------------------------------------------------



 



         
 
  MARKET STREET FUNDING LLC, as a Conduit Purchaser
 
       
 
  By:   /s/ Doris J. Hearn
 
       
 
      Name: Doris J. Hearn
Title:   Vice President
 
       
 
  PNC BANK, N.A., as a Committed Purchaser and as a
Managing Agent
 
       
 
  By:   /s/ Robyn A. Reeher
 
       
 
      Name: Robyn A. Reeher
Title:   Vice President

Signature Page
to
Amendment No. 3 to RPA

